Citation Nr: 1432081	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-26 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to August 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.     

In March 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing is associated with the claims file.

In April 2014, the Board requested a Veterans Health Administration (VHA) examiner opinion.  This opinion was rendered in May 2014, and has been associated with the claims file.  
  
The Veteran's record before the VA consists of a paper claims folder as well as an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).  While the VBMS does not contain any files, the Virtual VA contains duplicative documents that are already associated with the paper claims file.


FINDINGS OF FACT

1. Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

2. Veteran's tinnitus is related to service.





CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.385 (2013).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial agency of original (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issues adjudicated herein.  Specifically, a December 2008 letter, sent prior to the initial unfavorable decision issued in July 2009, advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, it advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service private and VA treatment records have been obtained and considered, in addition to various statements submitted by the Veteran.  The Veteran was also provided a VA examination addressing the claims adjudicated herein.  

The Board has found that the private examination of record did not provide a basis for the opinion rendered therein, and the VA examination was inadequate because of its flawed reasoning and failure to take into account the Veteran's statements.  As a result, the Board referred this case for expert medical opinion from a VHA audiologist which was based on an accurate factual predicate as determined by the Board.  This was a permissible developmental judgment based upon the entire evidentiary record.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case unless VA can provide a reason for conducting such development).  The VHA report received in May 2014 fully addresses all questions posed by the Board.  

In March 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the hearing, the VLJ explained the issues on appeal.  Furthermore, the Veteran provided testimony regarding the circumstances of his military noise exposure, and the symptoms he experienced during service and thereafter.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of the claims adjudicated herein.

II. Analysis

The Veteran contends that he suffers from hearing loss and tinnitus due to noise exposure in service as a result of training on and firing of weapons on tanks without the use of hearing protection.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309; see Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).   
The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, the Board finds that service connection for bilateral hearing loss is not warranted under 38 C.F.R. § 3.307(a) because the Veteran's bilateral hearing loss did not manifest itself to a compensable degree within one year of leaving service.  

The Veteran's STRs do not reveal any complaint, diagnosis, or treatment for hearing loss or tinnitus.

The December 1966 pre-induction examination shows the following values, in decibels (dB), for each ear:

HERTZ

500
1000
2000
4000
RIGHT
0
0
-5
0
LEFT
0
-5
-5
5

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  With conversion of the scores from ASA to ISO units for the Veteran's December 1966 pre-induction evaluation, the pure tone thresholds, in dB, were as follows:

HERTZ

500
1000
2000
4000
RIGHT
15
10
5
5
LEFT
15
5
5
10

In contrast, his July 1969 separation examination reports the following values for each ear:

HERTZ  

500
1000
2000
4000
RIGHT
5
0
0
15
LEFT
5
5
5
20

An August 2006 and a December 2008 consultation report from Health Port note the Veteran's hearing loss and his service in the artillery while in the military, although the reports do not provide an etiological opinion as to the cause of his hearing loss.  The December 2008 report also notes that the Veteran has ringing in the ears.  

A March 2009 private audiologist statement reflects a diagnosis of bilateral hearing loss; however, it does not provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not the result of exposure to a high noise environment while on active duty.

A May 2009 VA audio examination diagnosed the Veteran with bilateral hearing loss and tinnitus.  The examiner noted the following values for each ear:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
25
45
50
LEFT
15
10
25
50
65

Speech recognition was 100 percent on the right side and 96 percent on the left side.  

Based on these findings, the Board notes that because the Veteran has bilateral hearing loss and tinnitus, the first element of a service connection claim is fulfilled.  Moreover, because of the circumstances of the Veteran's duty in service, in-service noise exposure is conceded, fulfilling the second element of service connection.  Thus, the inquiry turns to whether the Veteran's bilateral hearing loss and tinnitus are related to the in-service noise exposure.  

The May 2009 VA audiologist concluded that the Veteran's current hearing loss and tinnitus were not related to military service.  The examiner stated that the Veteran's hearing was within normal limits on both entrance and discharge; and that according to The Institute of Medicine's landmark study on military noise reported, "there is no scientific basis for delayed onset noise-induced hearing loss, i.e. hearing normal at discharge and causally attributable to military noise exposure 20-30 years later."  Therefore, the examiner concluded that it is not likely that the current hearing loss and tinnitus are related to military service.

As stated before, the May 2009 VA opinion is inadequate because it did not take into account the Veteran's lay statements.  In addition, the March 2009 private opinion did not provide an etiology for the Veteran's hearing loss and tinnitus.  Thus, the Board obtained a VHA opinion for the issues on appeal.  

In a May 2014 VHA opinion, the examiner stated that based on a 2005 Report by a Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  The examiner further stated that "[r]egarding the threshold shift at 4kHz, there is often a shift in this region related to noise induced hearing loss.  Noise induced hearing loss often manifests as a diminished threshold somewhere in the 2-4 kHz range, with some normal or near normal thresholds in the higher and lower frequencies." 
 
As a result, the examiner concluded that although both brief acoustic trauma and prolonged noise exposure are both known and accepted causes of hearing loss, it seems more likely that the Veteran's current hearing status is related to his post military employment.  The examiner stated that the Veteran's post-service occupation involved regular constant exposure to loud sound levels over a period of hours, which occurred for years throughout his career.  He noted that the Veteran's occupational noise exposure has significantly more impact to his hearing function, holding that growth of temporary threshold shift around steady state noise is exponential, and continued exposure to the same noise over time converts the temporary threshold shift to permanent threshold shift.  Therefore, the examiner concluded that it is less likely as not that the Veteran's current hearing loss was caused by or the result of his in-service noise exposure.  

With regard to the Veteran's tinnitus, the examiner opined that it was at least as likely as not that the Veteran's in-service noise exposure caused or contributed to his symptoms of tinnitus.       

In light of the above evidence, the Board concludes that competent and probative evidence favors a conclusion that the Veteran's tinnitus is related to service.  On the other hand, the evidence is against granting service connection for bilateral hearing loss because the third Shedden element, nexus between a current disability and an in-service injury, has not been met. 

In reaching this conclusion, the Board has taken into account Veteran's own statements.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Moreover, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Here, the Veteran is competent to recognize certain effects associated with hearing loss.  However, he is not competent to provide a nexus opinion between his hearing loss and his service as this involves complex medical determinations aided by objective medical testing.  As such, the Board finds that the Veteran's lay statements as to a nexus opinion lack probative value and cannot sustain a grant of service connection for hearing loss.
  
The Board adds that service connection may also be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In this case, however, there is lack of credible evidence of pathology and/or symptomatology during service, and for many years following separation.  As noted, the STRs are negative for hearing loss complaints, treatment, and/or diagnoses, and the earliest post-service diagnosis of hearing loss was almost 40 years after separation from service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, in this case, the Veteran has not indicated any other symptoms of, or treatment for hearing problems immediately following service, or in the many years leading up to his 2008 claim for service connection.  Thus, as continuity of symptomatology has not been established in this case, the Board is unable to grant the Veteran's hearing loss claim pursuant to the provisions of 38 C.F.R. § 3.303(b).

In sum, there is no diagnosis of hearing loss during service; the medical evidence of record is clear that the Veteran had normal hearing during service, including upon separation; and there is also no evidence that the Veteran had a diagnosis of hearing loss within the first year of separation from service.  The earliest diagnosis of sensorineural hearing loss was almost 40 years after the Veteran separated from service.  Moreover, the May 2014 VHA opinion, which is highly probative, concluded that the Veteran's hearing loss was not related to service. 

Absent competent and reliable lay or medical evidence relating hearing loss to service, the Board concludes that the claim of entitlement to service connection for hearing loss must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.  On the other hand, in light of the fact that the Veteran currently has tinnitus, that there is in-service noise exposure, and that there is a positive nexus opinion by the May 2014 VHA examiner, service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


